Citation Nr: 0725923	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

In March 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from New 
York, New York; a transcript of that hearing is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  It is as likely as not that the veteran engaged in combat 
in Vietnam; competent medical evidence has associated PTSD to 
combat service in Vietnam.

3.  Chloracne due to herbicide exposure, is not of service 
origin; chloracne was not manifested to a compensable degree 
within one year of the date of last possible exposure on 
active military service.

4.  Chloracne was not present in service, and has never been 
diagnosed.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006). 

2.  Chloracne due to herbicide exposure, was not incurred in 
or aggravated by service nor may chloracne be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, December 2005 and March 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

PTSD

This appeal arises out of the veteran's claim for service 
connection for PTSD.  In particular, the veteran maintains 
that he was exposed to stressful incidents (including combat) 
during service in Vietnam, and that these incidents led to 
his development of PTSD.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional. 
Id. at 140, 141.  Several VA examinations have produced 
unequivocal diagnoses of PTSD related to the veteran's 
Vietnam asserted combat service.  See e.g. VA examinations of 
June 29, 2006 and March 2, 2007.  Accordingly, the diagnosis 
requirement to establish service connection is considered 
satisfied.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  

The records reflect service in Vietnam from July 1969 to June 
1970 with the U.S. Army.  The veteran's records do not show 
any awards or decorations consistent with his having engaged 
in combat.  The veteran's service medical records are silent 
as to complaints, treatment or diagnoses relating to any 
mental disorders or any treatment for combat wounds.  On his 
separation examination in June 1970, the veteran's mental 
status was reported as normal.  His occupational specialty, 
according to his DD-214, was as a wheeled vehicle mechanic.  

The veteran asserts that his Military Occupational Specialty 
(MOS) was changed while he was in Vietnam to reflect an 
active combat role.  Careful review of the veteran's DA-20 
(administrative and personnel records) do indeed reflect that 
the veteran's MOS was as wheeled vehicle mechanic until 
December 12, 1969, at which point it was changed to a MOS 
designating crewman for armored vehicles, an MOS that would 
be consistent with a combat role.  Although the record does 
not reflect combat decorations and the DD-214 does not 
reflect the change to the veteran's MOS, the DA-20 clearly 
indicates that the veteran's MOS was as an armored crewman, 
an occupation likely requiring combat, for a least a six 
month portion of his tour in Vietnam.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the 
circumstances, the Board considers the evidence is in 
equipoise, and the veteran must be afforded the benefit of 
the doubt. 38 U.S.C.A. § 5107(b).  Therefore, the Board finds 
that the evidence supports that the claimed stressors as 
related in the aforesaid VA June 2006 and March 2007 VA 
psychiatric examinations and are consistent with the 
circumstances, conditions, and hardships of the veteran's 
service and that his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Accordingly, the requirements 
for service connection being met, entitlement to service 
connection for PTSD is warranted.

Chloracne

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Chloracne shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2006).  However, chloracne or other 
acneform disease consistent with chloracne, must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  

As noted above, the veteran served in Vietnam during the 
Vietnam War.  Based on his service, he is presumed to have 
been exposed to Agent Orange and contends that service 
connection is warranted for chloracne.  

A review of the claims folder reveals that the veteran left 
Vietnam on June 30, 1970.  Therefore, in order for service 
connection for chloracne to be awarded under 38 C.F.R. § 
3.307(a)(6)(ii), the evidence must show the presence of 
chloracne prior to June 30, 1971.  The medical records do not 
show any diagnosis  of chloracne within that one-year period 
as defined by law.  Thus, service connection for chloracne 
claimed as a result of exposure to herbicides cannot be 
granted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

In the present case, service medical records does not show 
the presence of skin disease in service.  Medical records do 
not show the diagnosis of chloracne at any time following 
service.  VA outpatient treatment records include a possible 
diagnosis of seborrheic keratosis in March 2004, and a 
diagnosis of actinic keratosis in November 2005.  The veteran 
has indicated that in the past, he has had pre-cancerous 
lesions removed from his skin.  While he presently suffers 
from some skin disorders, there is no evidence in the record 
that relates the present skin lesions to service.  No 
physician has opined that the veteran's present skin 
disorders developed as a result of military service.  The 
veteran claims that he was treated for a skin disorder at a 
VA Medical Center in 1970 or 1971; however, although a search 
was undertaken, records reflective of such treatment were not 
located.  

At his hearing before the undersigned in March 2007, the 
veteran indicated that his civilian occupation was as a 
waterman, an occupation that necessitates prolonged sun 
exposure.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the Board finds no competent evidence of a 
diagnosis of chloracne in the record.  Therefore, service 
connection is not warranted for chloracne due to herbicide 
exposure on a presumptive basis or a direct basis.


ORDER

Service connection for PTSD is granted.

Service connection for chloracne is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


